Name: Commission Regulation (EEC) No 988/86 of 4 April 1986 applying quality class III to certain fruit for the 1986 marketing year
 Type: Regulation
 Subject Matter: technology and technical regulations
 Date Published: nan

 5. 4. 86 Official Journal of the European Communities No L 90/31 COMMISSION REGULATION (EEC) No 988/86 of 4 April 1986 applying quality class III to certain fruit for the 1986 marketing year products concerned are needed to meet consumer demand ; whereas this appears to be the case at present for table grapes, cherries and strawberries ; whereas, in view of the considerable fluctuations in production from one marketing year to another, the period of application of quality class III should be limited ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 4 ( 1 ) thereof, Whereas Council Regulation No 21 1 /66/EEC (3), added a class III to common quality standards for peaches and table grapes, while the same class was added to the common quality standards for cherries and strawberries by Council Regulation (EEC) No 1 1 94/69 (4) ; whereas Commission Regulation (EEC) No 379/71 of 19 February 1971 laying down common quality standards for citrus fruity, and Commission Regulation (EEC) No 1641 /71 of 27 July 1971 laying down quality standards for dessert apples and pears (6), as last amended by Regulation (EEC) No 2207/85 Q, laid down a class III for the products concerned ; Whereas Council Regulation (EEC) No 2764/77 (8), as last amended by Regulation (EEC) No 3409/82 (9), extends until 31 December 1986 the period during which quality class III may apply to certain fruit and vegetables ; Whereas, pursuant to Article 4 ( 1 ) of Regulation (EEC) No 1035/72, quality class III may be applied only if the Article 1 A quality class III , as defined in the common quality standards, shall apply, for the period specified in each case, in respect of the products listed in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No 233, 20 . 12. 1966, p. 3939/66. (4) OJ No L 157, 28 . 6 . 1969, p. 1 . 0 OJ No L 45, 24 . 2 . 1971 , p. 1 . (*) OJ No L 172, 31 . 7. 1971 , p. 1 .I7) OJ No L 204, 2 . 8 . 1985, p. 28 . (8) OJ No L 320, 15 . 12. 1977, p. 5 . O OJ No L 360 , 21 . 12 . 1982, ,p. 2. No L 90/32 Official Journal of the European Communities 5 . 4. 86 ANNEX Table grapes : from 1 May 1986 to 31 December 1986 Cherries : from 1 April to 30 September 1986 Strawberries : from 1 April to 31 December 1986